Case 3:14-cr-30109-NJR Document 274 Filed 04/29/20 Page 1 of 3 Page ID #1078



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                       Plaintiff,

 v.                                          Case No. 3:14-cr-30109-NJR-1

 ALLEN J. REDMOND,

                       Defendant.

                                       ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion to Reduce Sentence re First Step Act

(Doc. 270) filed Defendant Allen J. Redmond. For the reason set forth below, the motion

is denied.

       On February 2, 2015, Redmond pled guilty to conspiracy to distribute and possess

with intent to distribute cocaine (Count 1) (Doc. 108). On July 30, 2015, Redmond was

sentenced to a term of 84 months of imprisonment (Doc. 222). Redmond is a federal

prisoner in the custody of the Bureau of Prisons (BOP), currently incarcerated at the

Thompson Federal Prison Camp in Thompson, Illinois (Doc. 270).

       Redmond asks this Court to recommend that he be allowed to spend his last year

of his sentence under home confinement under the First Step Act (Doc. 270, 272). In

response, the Government Asserts that Redmond’s case is not yet eligible for review and

that determinations of home confinement are in the discretion of the Bureau of Prisons

(Doc. 272).

       It is well established the it is not the Court’s role to make determinations as to

                                      Page 1 of 3
Case 3:14-cr-30109-NJR Document 274 Filed 04/29/20 Page 2 of 3 Page ID #1079



home confinement. See Nathan v. Watson, No. 2:19-cv-00605-JMS-MJD, 2020 U.S. Dist.

LEXIS 34339, at *5 (S.D. Ind. Feb. 28, 2020) (“It is not the Court’s role to make halfway

house and home confinement determinations…the Court has no authority to order the

BOP to make any placement decisions under the First Step Act.”); see Wren v. Watson, No.

2:19-cv-00554-JPH-MJD, 2020 U.S. Dist. LEXIS 21282, at *5 (S.D. Ind. Feb. 7, 2020)

(“…[T]he First Step Act…does not require the BOP to place [Defendant] on home

confinement. As the government aptly points out in its filing, district courts that have

considered this issue have consistently concluded that the First Step Act does not

guarantee placement in home confinement or mandate that the BOP place prisoners in

home confinement.”); see Xiong Lo v. United States, No. 19-cv-746-jdp, 2019 U.S. Dist.

LEXIS 189817, at *2-3 (W.D. Wis. Oct. 30, 2019) (“…[D]ecisions about how to implement

this policy have been left to the Bureau of Prisons, not the courts.”); see United States v.

Carter, No. 1:18-cr-00086-JMS-DML, 2020 U.S. Dist. LEXIS 62520, at *3 (S.D. Ind. Apr. 9,

2020) (“At least one district court has concluded that it lacks the authority to designate

home confinement, finding that the BOP has the statutory authority to choose the location

where prisoners serve their sentences.”); see United States v. Williams, No. 15-cr-217-pp,

2020 U.S. Dist. LEXIS 69147, at *2 (E.D. Wis. Apr. 20, 2020) (“The government has

responded to the defendant's motion, and correctly points out that the law gives the

Bureau of Prisons the authority to place someone on home confinement, not the court.”

       The Court simply does not possess the discretion to make any recommendations

as to Redmond’s potential for home confinement at this time. Therefore, the motion must

be denied.


                                       Page 2 of 3
Case 3:14-cr-30109-NJR Document 274 Filed 04/29/20 Page 3 of 3 Page ID #1080



      For the reasons set for above, Motion to Reduce Sentence re first Step Act

(Doc. 270) filed Defendant Allen J. Redmond is DENIED.

      IT IS SO ORDERED.

      DATED: April 29, 2020


                                            ______________________________
                                            NANCY J. ROSENSTENGEL
                                            Chief U.S. District Judge




                                   Page 3 of 3
